DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Electronic Devices With Flexible Displays And Transparent Covers With Transparent Material In Groove”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 11, 12, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aurongzeb et al. (US 2016/0085268 A1; hereinafter, “Aurongzeb”).
Regarding claims 1-3, 7 and 9:
	re claim 1, Aurongzeb discloses a laptop (Figs. 3, 4 and [0006-0007]), comprising:
	first and second housing portions 302/304 (Fig. 3 and [0033]) coupled by a hinge 308 (Fig. 3 and [0033]);
a foldable display 306 (Fig. 3 and [0033]) that overlaps the first and second housing portions 302/304 and extends across the hinge 308 (Fig. 3); and
a rigid transparent cover layer 314/312 (Fig. 3 and [0034-0035]) through which the foldable display 306 presents images, wherein the rigid transparent cover layer 314/312 has a groove that extends parallel to the hinge 308 (i.e., in [0029, 0034] and Figs. 2-3, the flexing region 212/312 is shown and described as having a groove, e.g., the region 212/312 is made thinner than region 214/314; accordingly, the rigid transparent cover has a groove at region 312/212);
re claim 2, the laptop defined in claim 1, wherein the rigid transparent cover layer 314/312 (Fig. 3) forms an exterior surface of the foldable display 306;
re claim 3, the laptop defined in claim 1 wherein the rigid transparent cover layer 314/312 comprises glass (e.g., see materials for “214” in [0032], wherein “214” is equivalent to “314”);
re claim 7, the laptop defined in claim 1, wherein the groove (e.g., note groove above “212” in Fig. 2) extends only part way through the rigid transparent cover layer 314/312 (which is equivalent to “214/212”); and
re claim 9, the laptop defined in claim 1, wherein the groove is one of multiple grooves in the rigid transparent cover layer 314/312 (Fig. 3, wherein “312” comprises multiple lines/sections, accordingly, there will be multiple grooves due to the lines, at very least in a microscopic level).

Regarding claims 11, 12 and 14:
re claim 11, Aurongzeb discloses an electronic device (Fig. 2), comprising:
a housing 202/204 [0028] operable in folded and unfolded configurations, wherein the housing comprises an upper housing portion 202 and a lower housing portion 204 that rotate relative to one another about a hinge 208 [0028];
a display 206 [0028] that spans across the upper housing portion 202, the hinge 208, and the lower housing portion 204; and
a glass layer 214/212 [0032] that spans across the upper housing portion 202, the hinge 208, and the lower housing portion 204, wherein the display 206 presents images through the glass layer 214/212 and wherein the glass layer has a groove (see groove above “212” in Fig. 2) that extends parallel to the hinge 208 (e.g., see top view in Fig. 1, wherein the groove and hinge extend in the vertical direction);
re claim 12, the electronic device defined in claim 11, wherein the housing comprises a laptop housing (e.g., see laptop in Figs. 3-4 and note [0016]); and
re claim 14, the electronic device defined in claim 11, wherein the glass layer 214/212 (Fig. 2) has opposing first (top, as viewed in Fig. 2) and second (bottom) surfaces and wherein the first surface (top) forms an outermost surface of the display 206.

Regarding claims 16, 17, 19 and 20:
	re claim 16, Aurongzeb discloses a laptop (Figs. 3, 4 and [0006-0007]), comprising:
first and second rigid housing member 302/304 (Fig. 3 and [0033]) that rotate relative to one another about a hinge axis 308 [0033];
a hinge 308 [0033] coupled between the first and second rigid housing members;
a foldable display 306 [0033] that extends across the hinge 308 and that includes a first display portion (below “314” on the left/lower side of Fig. 3) coupled to the first rigid housing member 304 and a second display portion (below “314” on the right/upper side of Fig. 3) coupled to the second rigid housing member 302; and
a display cover layer 314/312 having a first rigid portion 314 (left/lower side of Fig. 3) overlapping the first display portion, a second rigid portion 314 (right/upper side of Fig. 3) overlapping the second display portion, and a flexible region 312 with at least one groove overlapping the hinge (i.e., in [0029, 0034] and Figs. 2-3, the flexing region 212/312 is shown and described as having a groove, e.g., the region 212/312 is made thinner than region 214/314; accordingly, the rigid transparent cover has a groove at region 312/212);
re claim 17, the laptop defined in claim 16, wherein the display cover layer 314/312 comprises glass [0032];
re claim 19, the laptop defined in claim 16, wherein the display cover layer 314/312 (Fig. 3) forms an exterior surface of the foldable display 306; and 
re claim 20, the laptop defined in claim 16, wherein the foldable display is configured to display images that overlap the hinge 308 (i.e., “306” is a display screen [0033] that overlaps the hinge 308, see Fig. 3).
Therefore, Aurongzeb anticipates claims 1-3, 7, 9, 11, 12, 14, 16, 17, 19 and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb in view of Bohn et al. (US 2012/0307423 A1; hereinafter, “Bohn”).
Regarding claims 10 and 18:
	Aurongzeb anticipates claims 1 and 16 but does not disclose some of the grooves follow non-straight paths.  However, Bohn is cited to show when grooves are incorporated in a bending region, the grooves may follow non-straight paths (e.g., they could follow tapered “V” shaped paths, e.g., see Bohn, Fig. 2).
	It would have been obvious to one of ordinary skill in the art to modify Aurongzeb by  incorporating grooves that follow non-straight paths (as shown by Bohn), because the tapered grooves would allow room around the hinge when the display is bent (a shown in Fig. 2 of Bohn).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 5, 6, 8, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 2, 4, 6, 6 and 8, respectively of U.S. Patent No. 10,840,474 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims use different words to describe essentially the same structure disclosed in the corresponding claims of U.S. Patent No. 10,840,474 B2.  Accordingly, one of ordinary skill in the art would have deemed the invention in the current claims to be an obvious variant of the invention in U.S. Patent No. 10,840,474 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose flexible displays that are foldable along a hinge in a manner have some similarity to the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892